Opinion by
Johnson, J.
At the trial it was stipulated that of the 500 cases of melons described on the invoice, the United States Inspector reported 96 cases as manifested, not found, and that said 96 cases were not in fact received by the importer. In accordance with stipulation and following United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) the court sustained the protest and directed the collector to make refund of duties taken upon the 96 eases of melons as manifested, not found.